Citation Nr: 1731651	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected residuals of a left distal fibula fracture. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from September 1963 to July 1966.  His awards and decorations included a Vietnam Service Medal and a National Defense Service Medal.  The Board sincerely thanks him for his service to his country.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2011 rating decision granted a noncompensable rating for the residuals of a fracture of the left distal fibula.  The April 2013 rating decision denied service connection for bilateral hearing loss and tinnitus.  

In April 2015, the Board remanded the case for a Video Conference hearing.  In February 2017, the Veteran testified before the undersigned at a Video Conference hearing; a transcript of which is associated with the record. 

The issue of left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to have had its onset during service; sensorineural hearing loss was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and a bilateral hearing loss disability is not shown to be related to an injury, disease, or event in service.

2.  The Veteran's tinnitus is not shown to have had its onset during service; was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and a was not shown to be related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a tinnitus disability have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

A. The Veteran's Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated March 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's claims file contains his available service treatment records (STRs) and military personnel records, as well as VA medical treatment records, private medical records, and statements from the Veteran.  The RO arranged for a VA audiological examination in March 2013.  The Board notes that this examination, while it did adequately evaluate the Veteran's current level of disability, did not provide adequate reasons and bases for its opinions and conclusions.  However, in September 2014, a VA medical opinion was provided that considered the March 2013 VA examination's findings and provided adequate reasons and bases that the Board may rely upon to form a decision.  Thus, the Board finds that collectively the March 2013 VA examination and the September 2014 VA medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, VA's duty to assist in regards to the above has been met. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss and tinnitus, chronic diseases (as organic diseases of the nervous system), may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Hensley case also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between a Veteran's in-service exposure to loud noise and his current disability. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

II. Factual Background

The Veteran contends that his bilateral hearing loss is the result of active duty service.  In the March 2013 VA examination, the examiner noted "[t]he Veteran states he first noticed his hearing loss about 18 mos ago when he was treated for otitis externa."  In his September 2014 VA Form 9, he stated that his hearing loss and tinnitus began 18 years prior.  At the February 2017 hearing, the Veteran asserted that he has had hearing loss since leaving service.  The Veteran asserts that military noise exposure caused his bilateral hearing loss.

As an initial matter, the Veteran had in-service audiological evaluations in August 1963 and July 1966.  Prior to January 1, 1967, ASA standards were used in the armed forces for audiometric testing.  

In an August 1963 report of medical examination, the Veteran's ears were noted as clinically normal.  The following left and right ear pure tone thresholds were recorded in the Veteran's service records.




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
0
X
-10
LEFT
-5
-5
0
X
0

In a July 1966 report of medical history, the Veteran marked "no" for hearing loss and ear, nose, or throat trouble.  In a report of medical examination from this month, the Veteran's ears were noted as clinically normal.  The following left and right ear pure tone thresholds were recorded in the Veteran's service records.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

In a May 1973 report of medical history, the Veteran marked "no" for hearing loss and ear, nose, or throat trouble.  In a report of medical examination from this month, the Veteran's ears were noted as clinically normal.  The following left and right ear pure tone thresholds were recorded in the Veteran's service records.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
25
15
10
15
15

In a January 2013 VA medical note, the Veteran complained of ear pressure and pain in his left ear, with pressure and pain moving to his right ear three weeks prior.  He reported that his right ear pain was a nine out of 10, with 10 being the worst.  He began to experience pain in his right ear in March 2012.  He had constant bilateral tinnitus.  He denied dizziness and civilian noise exposure, but noted a history of service-related noise exposure.  Upon physical examination, the medical care provider noted that the Veteran had mild to moderate sensorineural hearing loss in his left ear, and mild to moderately severe mixed hearing loss in his right.  The medical care provider noted that the Veteran had an abnormal appearing right tympanic membrane.  The medical care provider also noted that the Veteran's right ear canal had debris near the tympanic membrane, and that there was moderate swelling in that area.  After cleaning the right ear canal, the medical care provider noticed a small area of exposed bone.  The Veteran's right top mandible was noted to have mild tenderness.  The medical care provider impression was that the Veteran's right ear canal near the anterior tympanic membrane had severe changes, to include bone exposure, consistent with chronic otitis externa.  

In January 2013, the Veteran claimed entitlement for service connection for hearing loss and tinnitus.  

In a February 2013 VA otolaryngology note, the Veteran complained of intermittent bilateral otalgia since March 2012, reporting that the pain in his right ear was sometimes severe.  He also experienced bilateral aural fullness.  Since having his ears cleaned, he has had severe right top jaw mandible pain that radiated down the ramus of the mandible.  He was previously seen by VA audiology and was diagnosed with mixed hearing loss in the right ear and was noted to have bilateral type A tympanograms.  The medical care provider noted that the Veteran also had some trismus and odynophagia. 

In a February 2013 statement, the Veteran claimed that he experienced constant tinnitus and hearing loss.  His tinnitus symptoms were worse at night.  

In March 2013, the Veteran underwent a VA audiological examination.  The Veteran stated that he first noticed his hearing loss 18 months prior when he was treated for otitis externa.  He noted that his son told him that the volume was "high" when he watched television.  He was diagnosed with bilateral sensorineural hearing loss.  The left and right ear pure tone thresholds of this examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
45
45
LEFT
20
25
35
45
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The VA examiner opined that the Veteran's current bilateral hearing loss disability was not related to service.  This was because that Veteran's STRs did not show threshold shifts between the entrance and separation examinations.  

Additionally in the March 2013 examination, the Veteran reported that he first noticed tinnitus symptoms 18 months ago, during his otitis externa treatment.  His tinnitus symptoms kept him awake, and he likened them to a "tractor trailer going through [his] head."  The VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's current hearing loss.  

In his April 2013 Notice of Disagreement, the Veteran claimed that he spent nine months on guard duty at "Tent City B" while he was stationed at 1st Logistics Headquarters.  He was required to perform guard duty every three weeks at "Ton Sun Nat" Air Force Base.  While on guard duty at the Air Force base, planes would fly over every 15 minutes.  He was also the liaison for the Petroleum, Oil, and Lubrication Department of his unit.  He would travel throughout Vietnam to check if companies had ample supplies for their assignments.  He would spend up to three days in the field, where he was exposed to constant Howitzer and rifle fire at all times of the day.  

In September 2013, the Veteran provided a news article titled "Hearing losses plague troops."  In summary, this article noted that deployed members of the military are often exposed to "constant or concussive noises" at work and training that can cause hearing loss or tinnitus.  It reported that hearing loss is the most prevalent disability that was compensated per a VA report.  It noted that the military tried to prevent hearing loss.  An Army audiologist was quoted as saying that having the equipment to prevent hearing loss was not the issue, but having the soldiers "buy into using it."  It noted ways the Army was attempting to increase compliance with hearing protection use, including changes of equipment, education, and audiometric testing.  

In the September 2014 VA medical opinion, the VA opinion provider reviewed the Veteran's claims file.  Upon review of the Veteran's in-service audiological examinations from August 1963 and July 1966, she found that there was no evidence of any significant threshold shifts.  She noted that the March 1973 audiological examination was indicative of normal hearing.  She acknowledged the Veteran's statement at the March 2013 VA examination that he noticed his hearing loss and tinnitus symptoms 18 months prior to that examination.  She explained that audiograms, generally, were an objective standard for noise injury.  As the Veteran's hearing did not experience a significant threshold shift in service, this demonstrated that there was no evidence that the Veteran's military noise exposure caused permanent noise injury.  As such, it was less likely as not that the Veteran's current hearing loss was related to service.  

In the same VA medical opinion, the VA opinion provider noted that the Veteran's STRs were silent for tinnitus.  She noted that at the March 2013 VA examination, the Veteran reported that his tinnitus onset 18 months prior, over 40 years from his discharge in 1966.  She noted that in 2006 the Institute for Medicine concluded that "as the interval between a noise exposure and tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  She opined that since the Veteran did not provide a nexus between the onset of his tinnitus and his military service, that this disability was less likely than not related to service.  
 
In his September 2014 VA 9, the Veteran claimed that the March 2013 VA examiner erred when she recorded that he noticed hearing loss and tinnitus 18 months prior.  The Veteran stated that this record should have read 18 years instead.  

At the February 2017 hearing, the Veteran testified that he did not have hearing loss prior to service.  In Vietnam, he was assigned duty as a "liaison assistant."  This duty required him to visit outfits in the field to make sure they had adequate petroleum, oil, and lubricants.  While in the field, he was exposed to explosions and gunfire.  He reported that he "sort of" noticed that his hearing had worsened in service.  However, there were no hospitals in the area, or medical facilities, due to the war.  He testified that his hearing loss onset in Vietnam.  Additionally, his unit was stationed outside of an Air Force base.  He was exposed to loud noises and was not provided with hearing protection.  He claimed that his tinnitus symptoms began in service, and occurred at night before bedtime.  These symptoms were not constant, and they occurred approximately every other day.  He noted that at some times he was more aware of his tinnitus than others.  In 2012, he sought treatment when his tinnitus symptoms became more pronounced and prevented him from sleeping.  His ears were cleaned by a VA medical care provider, and he experienced "lockjaw" for three days afterwards.  He felt as if his hearing loss had increased since then.  His representative presented an item from the American Speech Language Hearing Association that generally discussed the causes of hearing loss. 

III.   Analysis

Upon consideration of the foregoing, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  In the present case, the Veteran has diagnoses of bilateral hearing disability and tinnitus.  Although the RO found that the Veteran did not incur noise exposure in service, the Board, giving the Veteran the benefit of the doubt, acknowledges that the Veteran had noise exposure in service.  This is based on the Veteran's testimony and statements, in addition to the basis of the September 2014 VA opinion provider's conclusion that the Veteran's military noise exposure did not cause a permanent noise injury.  

The Board notes that the preponderance of the evidence is against a finding that the Veteran's had bilateral hearing loss or tinnitus in service as in-service audiograms did not show significant threshold shifts or complaints, treatment or diagnoses of hearing loss or tinnitus.  No hearing loss disability for VA compensation purposes was shown at the time of separation in July 1966 and the medical opinion provider has stated that there was no threshold shift in service.  Service records additionally did not show any complaints of tinnitus.  

The earliest medically documented evidence of post-service hearing loss was a January 2013 VA medical record that showed mild to moderate sensorineural hearing loss in his left ear, and mild to moderately severe mixed hearing loss in his right ear.  This record is also the first to show a complaint of bilateral tinnitus.  As such, the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus on the basis that it had its onset during service.  

As noted above, the first diagnosis of bilateral hearing loss in the record was many years after service, in 2013.  In addition, as noted in the September 2014 VA medical opinion, the March 1973 audiological examination, several years after separation, was indicative of normal hearing.  In March 2013, the Veteran's tinnitus was related as a symptom of the Veteran's hearing loss.  As the Veteran's bilateral hearing loss and tinnitus have not been shown to have manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

Furthermore, the Board finds that service connection based upon a continuity of symptomatology is not warranted under 38 C.F.R. § 3.303(b).  The Board has considered the Veteran's statements that he has had hearing loss and tinnitus in service but finds these statements less credible as they are inconsistent with his other statements.  He reported to the March 2013 examiner that he first noticed tinnitus and hearing loss symptoms 18 months ago (in approximately 2011), during his otitis externa treatment.  In a later written statement, he reported that he meant he had hearing loss and tinnitus for 18 years (since approximately 1995), which would still have placed onset many years after service.  Further, the normal hearing noted in 1973 are against a finding of hearing loss continuity since service.  As such, continuity cannot be established from service, and service connection on that basis is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing and tinnitus disabilities are related to his service.  
The Board notes that the March 2013 VA examination did not provide adequate reasons and bases to support its conclusions that the Veteran's bilateral hearing loss was not at least as likely as not related to service; and that his tinnitus was at least as likely as not a symptom associated with hearing loss.  Notably, it did not discuss the Veteran's claimed in-service noise exposure.  However, the Board does find that the examiner reviewed the record, and the recorded results and findings from the audiological examination are valid for rating purposes.  As such, the Board finds that the audiometric results and other findings within this examination have probative value.  The September 2014 VA medical opinion was based off a review of the Veteran's claims file in addition to the March 2013 VA examination.  The September 2014 VA medical opinion provider found that the Veteran's in-service audiograms did not show a permanent noise injury in service, and opined that the Veteran's current bilateral hearing loss disability was less likely than not related to service.  She also observed that the Veteran's tinnitus onset 40 years after service, and that the Institute of Medicine in 2006 noted that the further in time between noise exposure and the onset of tinnitus, the possibility of intercurrent causes of tinnitus increases.  The Board understands this to mean that the onset of the Veteran's tinnitus was too remote to be related to military noise exposure.  As the Veteran's STRs did not show complaints of tinnitus, and the Veteran did not show a connection between his service and his current disability, she opined that it was less likely than not related to service.  

Taken together, the Board finds that the March 2013 VA examination and the September 2014 VA opinion are adequate to adjudicate the Veteran's claims.  This is because the March 2013 VA examiner reviewed the Veteran's records, and conducted audiometric testing.  The September 2014 VA opinion provider reviewed the Veteran's claims file, to include the medical record and the March 2013 VA examination, and provided opinions that were supported by adequate reasons and bases.  As such, the Board finds that these findings and opinions are competent, credible, probative, and dispositive regarding the Veteran's claims.  The competent, credible and probative evidence establishes that there was no evidence of an onset of hearing loss or tinnitus in service as the service treatment records show no report of objective, or subjective, evidence of either disability in service or upon separation.  Further, the post-service evidence failed to demonstrate the presence of hearing loss and tinnitus until many years after service, and the only competent and probative opinions have established that there is no nexus relationship between the Veteran's current hearing loss and tinnitus to his active duty service.  As such, the service connection for hearing loss and tinnitus are not warranted.  

The Board acknowledges the Veteran's claims that his current bilateral hearing loss and tinnitus are related to military noise exposure.  As a lay person, the Veteran is competent only to provide statements within his own personal knowledge, such as things he can witness or experience with his own senses, but not statements requiring expertise or special training.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Notably, the questions as to the level of hearing loss, or its cause, would most likely require some type of expertise or specialized training.  The Board finds that the Veteran is competent to state that he has difficulty hearing and experiences tinnitus symptoms.  He is also competent to report as to when these symptoms began.  Notably, the Veteran's statements regarding the time period as to when his hearing loss and tinnitus symptoms began are 18 months prior March 2013 (September 2012), 18 years prior March 2013 (March 1995), and ever since service.  The Board notes that the last two statements were made following the September 2014 VA opinion.  The Board further notes that in the April 2013 Notice of Disagreement, the Veteran did not mention that the VA opinion provider had erred by drafting 18 months in place of 18 years, but instead made a statement as to his military noise exposure.  As such, the Board finds that while the Veteran is competent to express when his hearing loss and tinnitus symptoms onset, it does not find his statements regarding onset at some point in 1995 or in service are credible.  This is because the Veteran's statement that his hearing loss and tinnitus symptoms began 18 months prior to March 2013 is supported by the competent and credible medical evidence from January 2013 showing that the Veteran first noticed ear-related symptoms in March 2012.  As such, the Board finds that the Veteran's initial statement that his hearing loss onset in late 2011 or thereabouts is competent and credible evidence regarding the onset of his hearing loss and tinnitus disabilities.  

In summation, the preponderance of the evidence is against a finding that any current bilateral hearing loss or tinnitus is related to service.  The persuasive medical evidence is to the effect that the bilateral hearing loss disability and tinnitus diagnosed after service did not manifest during service.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claims of service connection for bilateral hearing loss and tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The Board is aware that this claim has been remanded on prior occasions and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

At the February 2017 hearing, the Veteran testified before the undersigned that his left ankle disability has worsened since his last VA examination.  As such, a remand is necessary to determine the current severity of this disability.  Further, the Board must consider this case in light of the Court of Appeals for Veterans Claims decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA treatment.

2. Thereafter, please arrange for a VA examination to evaluate the nature and severity of his service-connected left ankle disability:

a. The examiner is requested to provide all pertinent orthopedic and neurological manifestations and symptomatology of the service-connected left ankle disability; and
b. Please test the left ankle's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing with comparison to the range of the opposite undamaged joint.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, it should be clearly explained as to why. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


